Citation Nr: 1511117	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-34 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  
  

FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (i.e., acoustic trauma) during service.

2.  The Veteran did not exhibit chronic symptoms of tinnitus during service.

3.  The Veteran did not exhibit continuous symptoms of tinnitus since service.

4.  Tinnitus did not manifest to a compensable degree within one year of service separation.

5.  The Veteran's current tinnitus was manifested many years after service separation and is not causally or etiologically related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in active military service and may not be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the February 2008 notice letter sent prior to the initial denial of the service connection claim for tinnitus, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim.

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  Therefore, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   

Also, the Veteran underwent VA medical examination in connection with the appeal in June 2010.  The VA audiologist provided a medical opinion based on an accurate medical history, based on an interview of the Veteran, and review of the claims file.  The VA audiologist performed a thorough audiological examination of the Veteran.  In consideration thereof, the Board finds that the VA audiologist had adequate facts and data regarding the history and current severity of the Veteran's disability when rendering the medical opinion.  For these reasons, the Board finds that the VA medical examination and medical opinion are adequate, and no further medical examination or medical opinion is needed. 

Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required; therefore, the Board will proceed with review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with tinnitus.  Tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a) as "other organic disease of the nervous system."  See Fountain v. McDonald, No. 13-0540, 2015 WL 510609 (Vet. App. Feb. 9, 2015). Therefore, the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F. 3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 
38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

Service Connection for Tinnitus Analysis

The Veteran contends that his tinnitus was caused by acoustic trauma he experienced as a boiler technician during active service, specifically exposure to noise from loud machinery including turbines, motors, exhaust blowers, steam, fans, and generators, without hearing protection.  The Veteran also contends that tinnitus was caused by medications prescribed by VA for non-service-connected disabilities.

The Board finds that the Veteran was exposed to loud noise (i.e., acoustic trauma) in service.  The DD Form 214 does not record an MOS, but records the related civilian occupation of fireman.  The Veteran also reports that he worked as a boiler technician during service.  The Veteran has stated that during active military service he was exposed to loud noise from loud machinery including turbines, motors, exhaust blowers, steam, fans, and generators, and was not provided hearing protection.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances of his service and is, therefore, credible

The Board finds that the Veteran has a current disability of tinnitus.  The Veteran has consistently reported that he currently experiences tinnitus symptoms, and tinnitus is a condition capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").  The Veteran's report of current tinnitus is deemed credible.

After a review of the evidence, lay and medical, the Board finds that tinnitus symptoms, to include any chronic symptoms, did not have their onset during service.  Service treatment records are absent of any complaint for tinnitus, and the Veteran's ears and drums were clinically evaluated as normal at the May 1970 service separation examination.  Also, the Veteran's ears and drums were clinically evaluated as normal at the June 1990 and May 1996 re-enlistment examinations.  Also, on the June 1990 and May 1996 Reports of Medical History, the Veteran checked "No" when asked if he currently, or at any time during the deployment had the symptom of "ear trouble."  

The Board finds that tinnitus is a condition that would have ordinarily been recorded during service; therefore, the complete service treatment records, which were generated contemporaneous to service and are likely to accurately reflect the Veteran's physical condition, are of significant probative value.  The Board notes that service treatment records show that the Veteran sought treatment for other physical complaints unrelated to his hearing, but not for tinnitus, such as an injured left finger, swollen lymph nodes, left elbow muscle damage, a penicillin rash, upper respiratory infection with bronchitis, swelling and tenderness after bumping both knees, right leg laceration, laceration under the chin, and balanitis, during which time he did not complain of tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

The Board next finds the weight of the evidence demonstrates that symptoms of tinnitus have not been continuous since service separation in May 1970.  On a dental health questionnaire in July 1992, the Veteran denied that he had "any disease, condition, or problem" that was not specifically listed.  The June 2010 VA examination report notes that the Veteran reported the onset of tinnitus was approximately four to five years ago.  The approximately  thirty five-year period between service and the onset of tinnitus is one factor that weighs against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).
  
On the July 2010 VA Form 9 (Appeal to the Board of Veterans' Appeals) the Veteran contends that he does not believe that the June 2010 VA examination report is entirely accurate when it states that tinnitus only started approximately four years ago; however, the Veteran does not state when he contends tinnitus began or in what way he believes the June 2010 VA examination report is not entirely accurate.  Furthermore, the Board notes that the earliest medical evidence of record of tinnitus is a January 2008 private treatment record which notes tinnitus.


Additionally, the evidence does not show that tinnitus manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation.  The Veteran reported the onset of tinnitus was approximately thirty five years after service separation, and the earliest diagnosis of record of tinnitus was in January 2008, approximately thirty eight years after service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted. 

On the question of nexus between current tinnitus and service, after review of the record, including statements made by the Veteran, the June 2010 VA audiologist opined that it was less likely than not that the Veteran's tinnitus was due to an event during military service.  In support of the medical opinion, the June 2010 VA audiologist noted that the given that the reported onset of tinnitus was over thirty five years following the Veteran's discharge from active duty military service, a causal link between the current tinnitus and military service could not be established.  The June 2010 VA audiologist's medical opinion is of significant probative value because it is based on an accurate history of symptoms, diagnosis, and treatment, and provides a sound rationale.  

The Board notes that the Veteran, as a lay person, is competent to report past and current tinnitus symptoms and diagnose tinnitus because its symptoms are observable through the senses.  However, in such cases such as this where tinnitus is not shown until after service separation, the Veteran, as a lay person, does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current tinnitus and active service.  Such an opinion as to causation involves making findings based primarily on medical knowledge of the etiology of auditory disorders and is a complex medical etiological question dealing with the neurologic system (acoustic trauma and nerve damage).  The June 2010 VA audiologist, who has expertise and training in the area of auditory disorders, provided a negative medical opinion regarding the probability 

of a relationship between the Veteran's tinnitus and service.  The Board finds that the evidence weighs against finding that tinnitus was causally or etiologically related to service; therefore, service connection for tinnitus must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


